DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on November 7, 2019 and August 23, 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsushita Electric Works (JP 07-036535; hereinafter Matsushita; cited in the IDS)
	Regarding claim 1, Matsushita discloses an electrical wiring structure (see figure 1) with connection points arranged on side walls, comprising: a first power wire drawn out of a distribution box (3) and disposed through a first conduit embedded in a concrete- made bottom base or ceiling top of an indoor space (see figure 1); a first joint box (21) embedded at a predetermined height in a first side wall formed in the indoor space and electrically connected to the first power wire (see figure 1); a first light wire (5) electrically 
	Regarding claim 2, Matsushita discloses the electrical wiring structure (see figure 1), wherein the first joint box (21) doubles as a switch box configured to switch a first light electrically connected to a first light box by the first light wire (see figure 4).
	Regarding claim 3, Matsushita discloses the electrical wiring structure (see figure 1), wherein the first joint box (21) doubles as a receptacle box electrically connected to the first and second power wires (see figure 4).
	Regarding claim 4, Matsushita discloses the electrical wiring structure (see figure 1), wherein the first and second power wires (5) are disposed in the first and second conduits embedded immediately below or above the first and second joint boxes (see figures 1 and 4).
	Regarding claim 5, Matsushita discloses the electrical wiring structure (see figure 1), wherein the first and second power wires (5) are disposed in the first and second conduits embedded immediately below or above the first and second joint boxes (see figures 1 and 4).
	Regarding claim 6, Matsushita discloses a method of constructing electrical wiring with connection points arranged on side walls (see figures 1 and 4), comprising: embedding a joint box (21) at a predetermined height in a side wall formed in an indoor space of a building (see figure 4); embedding a conduit immediately below or above the 
	Regarding claim 7, Matsushita discloses the method (see figure 1), wherein the joint box (21) doubles as a switch box configured to switch a light electrically connected to a light box by the light wire (see figures 1 and 4).
	Regarding claim 8, Matsushita discloses the method (see figure 1), wherein the joint box (21) doubles as a receptacle box electrically connected to the power wire (see figures 1 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elberbaum (US 9,608,418), Berglund et al (US 8,107,785), Hauser (US 6,216,406), Lewis (US 5,704,175), Gallant et al (US 4,646,211) and Casasanta (US 4,367,417) disclose an electrical wiring structure. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


February 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848